DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responding to the amendments and arguments filed on 03/17/2021. Claims 1, 11, 15 and 23 have been amended. Claims 1-25 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-5, 15-16, 18-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankar et al. [US 2015/0143019 A1] in view of Winick et al. [US 2007/0079152 A1] and in further view of Schoch [US 2002/0152782].
Claim 1 is rejected over Sankar, Winick and Schoch.
Sankar teaches “A system comprising: … an array of non-volatile memory cells; and” [Fig. 2] (Fig. 2 shows a solid state [non-volatile] memory cells array as memory device.)
“a memory controller configured for controlling access to the array of non-volatile memory cells,” as “controllers and other like components to write such data 311 to the solid-state storage cell 241” [¶0051] (Memory controller writes [i.e., access control] data to memory cells.)
“wherein the memory controller includes firmware configured to control memory device performance to enforce the memory device policy” as “The system bus 121 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus or point-to-point architectures.” [Fig. 1, element 141and ¶0024] (Fig. 1 shows the solid state storage with firmware. Paragraph 0024 recites the device has a memory controller.)
“the firmware is configured to read the data indicative of the memory device policy and enforce the memory device policy” as “In such an embodiment, the firmware 141, which, as indicated, can have tested the solid-state storage media comprising the exemplary solid-state storage cells 241, 242, 243, 244, 245 and 246, can provide the results 230 obtained from such testing to the write throttling engine 139, which can then, in turn, build the write policy table 250, as illustrated by the arrow 240. As indicated previously, in such an embodiment, the write 
Sankar does not explicitly teach a license granting system and a memory device, the license granting system being configured to grant a license for a memory device policy indicative of an authorized one of at least two performance levels and to send data to the memory device for use to enforce the granted license, the memory device comprising:
wherein the memory device, including the array of non-volatile memory cells and the memory controller, in capable of operating at any one of a first performance level and at least a second performance level lower than the first performance level, and
indicative of the authorized one of at least two performance levels even though the memory device is otherwise able to operate at the first performance level, the at least two performance levels corresponding to the first performance level and the at least the second performance level,
the memory controller including: at least one hardware register configured to store data indicative of the memory device policy; and
by adjusting at least one performing affecting feature to cause the memory device performance to be at the authorized one of the at least two performance levels.
However, Winick teaches “wherein the memory device, including the array of non-volatile memory cells and the memory controller, in capable of operating at any one of a first performance level and at least a second performance level lower than the first performance level, and” as “One skilled in the art should appreciate that by providing more than two throttle values, a range of power throttling behavior can be implemented for a particular memory controller without affecting its clock source. In one implementation, a lower TV setting corresponds to issuing fewer memory operation cycles and a higher TV setting corresponds to issuing more frequent memory operation cycles. Where two TVs are provided, e.g., TV-1 and TV-2 associated with the memory controller 302, the throttle control signal 307 may be placed in one of two states that can select between the two TV settings.” [¶0021] (Two different throttle values [i.e., performance level] are recited. One TV is lower than the other.)
“indicative of the authorized one of at least two performance levels even though the memory device is otherwise able to operate at the first performance level, the at least two performance levels corresponding to the first performance level and the at least the second performance level,” as “One skilled in the art should appreciate that by providing more than two throttle values, a range of power throttling behavior can be implemented for a particular memory controller without affecting its clock source. In one implementation, a lower TV setting corresponds to issuing fewer memory operation cycles and a higher TV setting corresponds to issuing more frequent memory operation cycles. Where two TVs are provided, e.g., TV-1 and TV-2 associated with the memory controller 302, the throttle control signal 307 may be placed in one of two states that can select between the two TV settings.” [¶0021] and “The power output monitor 124 determines whether the system bulk power supply capacity has dropped below the load demand. If not, the power output monitor 124 does nothing;” [¶0014] (Two different throttling values are recited. Throttling a memory modules to specific threshold implied the performance of the memory devices are set to specific threshold. Also, Paragraph 0014 teaches that unless necessary, the memory device would operate only in one level.)
“the memory controller including: at least one hardware register configured to store data indicative of the memory device policy; and” as “By way of illustration, the storage elements may be comprised of registers 305-1, 305-2 for storing at least a first and second throttle values, respectively.” [¶0020] (The hardware registers contain information regarding throttle value or respective memory elements, which is equivalent to memory policy.)
“by adjusting at least one performing affecting feature to cause the memory device performance to be at the authorized one of the at least two performance levels.” as “The throttle control logic block 303 is operable responsive to a throttle control signal 307 for selecting a particular throttle value that determines whether memory operation cycles are issued by the memory controller 302 to the memory boards 306-1 through 306-M at a reduced rate or an increased rate.” [¶0020] (The throttle control logic selects one of the throttle values, thus adjusting the performance level.)
Sankar and Winick are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar and Winick before him/her, to modify the teachings of Sankar to include the teachings of Winick with the motivation of by throttling memory power consumption in real-time, a computer system can be designed to dissipate a significant amount of power in a dynamic manner, so that drastic overprovisioning in terms of power supply, cooling systems, line power design, etc., can be avoided advantageously. [Winick, ¶0029]
The combination of Sankar and Winick does not explicitly teach a license granting system and a memory device, the license granting system being configured to grant a license for 
However, Schoch teaches “a license granting system and a memory device, the license granting system being configured to grant a license for a memory device policy indicative of an authorized one of at least two performance levels and to send data to the memory device for use to enforce the granted license, the memory device comprising:” as “The invention, in yet another form therefore, comprises a press certification system for certifying a press, said system comprising: a press performance monitor operationally connected to the press to be certified, said monitor creating output containing press performance data and press run speed data; data input means for entering press setup information; a press data memory means for saving press performance data, press setup information and time stamp information, said data memory means accepting input from said press performance monitor and said data input means; software means for creating a pressd certification document and press certification data based on data obtained from data memory means and data input means and comparison of performance level to pre-determined acceptable/non-acceptable performance criteria levels. In a broader alternative, the system could be coupled to almost any machine with aspects to be monitored, saved, verified and certified.” [¶0016] (The recited certification system is the license granting system, which certifies the memory to a certain performance level and send data to the data memory means.)
Sankar, Winick and Schoch are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick and Schoch 
Claim 2 is rejected over Sankar, Winick and Schoch.
Sankar teaches “wherein controlling memory device performance includes throttling performance of the memory device.” as “the exemplary write policy table 250 can specify that data being written to the solid-state storage cell 241 can be written at a high rate of speed, while data being written to any one or more of the solid-state storage cells 242, 245 and 246 can be throttled to a lower rate of speed.” [¶0045] (Throttling speed [performance] is recited.)
Claim 4 is rejected over Sankar, Winick and Schoch.
Sankar teaches “wherein throttling performance includes limiting a speed of data transfer.” as “the exemplary write policy table 250 can specify that data being written to the solid-state storage cell 241 can be written at a high rate of speed, while data being written to any one or more of the solid-state storage cells 242, 245 and 246 can be throttled to a lower rate of speed.” [¶0045] (Speed of data transfer is controlled as part of throttling.)
Claim 5 is rejected over Sankar, Winick and Schoch.
Sankar teaches “wherein throttling performance includes limiting an amount of data transferred during a time period.” as “Turning to FIG. 3, system 300 shown therein illustrates an exemplary utilization, such as by the write throttling engine 139, of the write policy table 250 to inform the manner in which the solid-state storage media comprising the solid-state storage cells 
Claim 15 is rejected over Sankar, Winick and Schoch.
Sankar teaches “reading the data indicative of the memory device policy; and controlling memory device performance” as “In such an embodiment, the firmware 141, which, as indicated, can have tested the solid-state storage media comprising the exemplary solid-state storage cells 241, 242, 243, 244, 245 and 246, can provide the results 230 obtained from such testing to the write throttling engine 139, which can then, in turn, build the write policy table 250, as illustrated by the arrow 240. As indicated previously, in such an embodiment, the write throttling engine 139 can be part of an operating system or other like software executing on a computing device to which a solid-state based storage device comprising the exemplary solid-state storage cells 241, 242, 243, 244, 245 and 246 can have been communicationally coupled.” [¶0046] (The policy for individual memory cells are stored in a table [equivalent to the registers], and they are enforced by the firmware.)
Sankar does not explicitly teach A method performed by a memory device capable of operating at any one of a first performance level and at least a second performance level lower than the first performance level, comprising:
receiving, from a license granting system that is configured to grant a license for a memory device policy indicative of an authorized one of at least two performance levels, data indicative of the license;
enforcing a memory device policy based on the data indicative of the license for the authorized one of at least two performance levels, even though the memory device is otherwise able to operate at the first performance level, using firmware within a memory controller of the 
storing data indicative of the memory device policy within at least one hardware register in the memory controller;
to be at the authorized one of the at least two performance levels by adjusting at least one performing-affecting feature of the memory device.
However, Winick teaches “A method performed by a memory device capable of operating at any one of a first performance level and at least a second performance level lower than the first performance level, comprising:” as “One skilled in the art should appreciate that by providing more than two throttle values, a range of power throttling behavior can be implemented for a particular memory controller without affecting its clock source. In one implementation, a lower TV setting corresponds to issuing fewer memory operation cycles and a higher TV setting corresponds to issuing more frequent memory operation cycles. Where two TVs are provided, e.g., TV-1 and TV-2 associated with the memory controller 302, the throttle control signal 307 may be placed in one of two states that can select between the two TV settings.” [¶0021] (Two different throttle values [i.e., performance level] are recited. One TV is lower than the other.)
“enforcing a memory device policy based on the data indicative of the license for the authorized one of at least two performance levels, even though the memory device is otherwise able to operate at the first performance level, using firmware within a memory controller of the memory device, the at least two performance levels corresponding to the first performance level and the at least the second performance level, wherein enforcing the memory device policy includes:” as “One skilled in the art should appreciate that by providing more than two throttle values, a range of power throttling behavior can be implemented for a particular memory controller without affecting its clock source. In one implementation, a lower TV setting corresponds to issuing fewer memory operation cycles and a higher TV setting corresponds to issuing more frequent memory operation cycles. Where two TVs are provided, e.g., TV-1 and TV-2 associated with the memory controller 302, the throttle control signal 307 may be placed in one of two states that can select between the two TV settings.” [¶0021] and “The power output monitor 124 determines whether the system bulk power supply capacity has dropped below the load demand. If not, the power output monitor 124 does nothing;” [¶0014] (Two different throttling values are recited. Throttling a memory modules to specific threshold implied the performance of the memory devices are set to specific threshold. Also, Paragraph 0014 teaches that unless necessary, the memory device would operate only in one level.)
“storing data indicative of the memory device policy within at least one hardware register in the memory controller;” as “By way of illustration, the storage elements may be comprised of registers 305-1, 305-2 for storing at least a first and second throttle values, respectively.” [¶0020] (The hardware registers contain information regarding throttle value or respective memory elements, which is equivalent to memory policy.)
“to be at the authorized one of the at least two performance levels by adjusting at least one performing-affecting feature of the memory device.” as “The throttle control logic block 303 is operable responsive to a throttle control signal 307 for selecting a particular throttle value that determines whether memory operation cycles are issued by the memory controller 302 to the memory boards 306-1 through 306-M at a reduced rate or an increased rate.” [¶0020] (The throttle control logic selects one of the throttle values, thus adjusting the performance level.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar and Winick before him/her, to modify the teachings of Sankar to include the teachings of Winick with the motivation of by throttling memory power consumption in real-time, a computer system can be designed to dissipate a significant amount of power in a dynamic manner, so that drastic overprovisioning in terms of power supply, cooling systems, line power design, etc., can be avoided advantageously. [Winick, ¶0029]
The combination of Sankar and Winick does not explicitly teach receiving, from a license granting system that is configured to grant a license for a memory device policy indicative of an authorized one of at least two performance levels, data indicative of the license;
However, Schoch  teaches “receiving, from a license granting system that is configured to grant a license for a memory device policy indicative of an authorized one of at least two performance levels, data indicative of the license;” as “The invention, in yet another form therefore, comprises a press certification system for certifying a press, said system comprising: a press performance monitor operationally connected to the press to be certified, said monitor creating output containing press performance data and press run speed data; data input means for entering press setup information; a press data memory means for saving press performance data, press setup information and time stamp information, said data memory means accepting input from said press performance monitor and said data input means; software means for creating a pressd certification document and press certification data based on data obtained from data memory means and data input means and comparison of performance level to pre-determined 
Sankar, Winick and Schoch are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick and Schoch before him/her, to modify the teachings of combination of Sankar and Winick to include the teachings of Schoch with the motivation of it may permit variable data logging schemes to be utilized depending upon an operator command. This includes the ability to reconfigure data logging dependent on particular time periods, selectable alarms, or other different parameters as shown in a software configuration file. [Schoch, ¶0012]
Claim 16 is rejected over Sankar, Winick and Schoch.
Sankar teaches “wherein controlling memory device performance includes throttling performance of the memory device.” as “the exemplary write policy table 250 can specify that data being written to the solid-state storage cell 241 can be written at a high rate of speed, while data being written to any one or more of the solid-state storage cells 242, 245 and 246 can be throttled to a lower rate of speed.” [¶0045] (Throttling speed [performance] is recited.)
Claim 18 is rejected over Sankar, Winick and Schoch.
Sankar teaches “wherein throttling performance includes limiting a speed of data transfer.” as “the exemplary write policy table 250 can specify that data being written to the solid-state storage cell 241 can be written at a high rate of speed, while data being written to any 
Claim 19 is rejected over Sankar, Winick and Schoch.
Sankar teaches “wherein throttling performance includes limiting an amount of data transferred during a time period.” as “Turning to FIG. 3, system 300 shown therein illustrates an exemplary utilization, such as by the write throttling engine 139, of the write policy table 250 to inform the manner in which the solid-state storage media comprising the solid-state storage cells 241, 242, 243, 244, 245 and 246 is utilized.” [¶0050] (Memory utilization is part of throttling, utilization represents amount of data being written to that memory.)
Claim 23 is rejected over Sankar, Winick and Schoch.
Sankar teaches “reading the data indicative of the memory device policy; and controlling memory device performance … wherein controlling memory device performance includes at least one of: controlling a number of lanes used by a serial interface of the memory device, limiting a speed of data transfer, and limiting an amount of data in a time period.” as “In such an embodiment, the firmware 141, which, as indicated, can have tested the solid-state storage media comprising the exemplary solid-state storage cells 241, 242, 243, 244, 245 and 246, can provide the results 230 obtained from such testing to the write throttling engine 139, which can then, in turn, build the write policy table 250, as illustrated by the arrow 240. As indicated previously, in such an embodiment, the write throttling engine 139 can be part of an operating system or other like software executing on a computing device to which a solid-state based storage device comprising the exemplary solid-state storage cells 241, 242, 243, 244, 245 and 246 can have been communicationally coupled.” [¶0046] (The policy for individual memory cells are stored in a table [equivalent to the registers], and they are enforced by the firmware.)

receiving, from a license granting system that is configured to grant a license for a memory device policy indicative of an authorized one of at least two performance levels, data indicative of the license;
enforcing a memory device policy based on the data indicative of the license for the authorized one of at least two performance levels, even though the memory device is otherwise able to operate at the first performance level, using firmware within a memory controller of the memory device, the at least two performance levels corresponding to the first performance level and the at least the second performance level, wherein enforcing the memory device policy includes:
storing data indicative of the memory device policy within at least one hardware register in the memory controller;
to be at the authorized one of the at least two performance levels by adjusting at least one performing-affecting feature of the memory device,
However, Winick teaches “A method performed by a memory device capable of operating at any one of a first performance level and at least a second performance level lower than the first performance level, comprising:” as “One skilled in the art should appreciate that by providing more than two throttle values, a range of power throttling behavior can be implemented for a particular memory controller without affecting its clock source. In one implementation, a lower TV setting corresponds to issuing fewer memory operation cycles and a higher TV setting corresponds to issuing more frequent memory operation cycles. Where two 
“enforcing a memory device policy based on the data indicative of the license for the authorized one of at least two performance levels, even though the memory device is otherwise able to operate at the first performance level, using firmware within a memory controller of the memory device, the at least two performance levels corresponding to the first performance level and the at least the second performance level, wherein enforcing the memory device policy includes:” as “One skilled in the art should appreciate that by providing more than two throttle values, a range of power throttling behavior can be implemented for a particular memory controller without affecting its clock source. In one implementation, a lower TV setting corresponds to issuing fewer memory operation cycles and a higher TV setting corresponds to issuing more frequent memory operation cycles. Where two TVs are provided, e.g., TV-1 and TV-2 associated with the memory controller 302, the throttle control signal 307 may be placed in one of two states that can select between the two TV settings.” [¶0021] and “The power output monitor 124 determines whether the system bulk power supply capacity has dropped below the load demand. If not, the power output monitor 124 does nothing;” [¶0014] (Two different throttling values are recited. Throttling a memory modules to specific threshold implied the performance of the memory devices are set to specific threshold. Also, Paragraph 0014 teaches that unless necessary, the memory device would operate only in one level.)
 “storing data indicative of the memory device policy within at least one hardware register in the memory controller;” as “By way of illustration, the storage elements may be 
“to be at the authorized one of the at least two performance levels by adjusting at least one performing-affecting feature of the memory device,” as “The throttle control logic block 303 is operable responsive to a throttle control signal 307 for selecting a particular throttle value that determines whether memory operation cycles are issued by the memory controller 302 to the memory boards 306-1 through 306-M at a reduced rate or an increased rate.” [¶0020] (The throttle control logic selects one of the throttle values, thus adjusting the performance level.)
Sankar and Winick are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar and Winick before him/her, to modify the teachings of Sankar to include the teachings of Winick with the motivation of by throttling memory power consumption in real-time, a computer system can be designed to dissipate a significant amount of power in a dynamic manner, so that drastic overprovisioning in terms of power supply, cooling systems, line power design, etc., can be avoided advantageously. [Winick, ¶0029]
The combination of Sankar and Winick does not explicitly teach receiving, from a license granting system that is configured to grant a license for a memory device policy indicative of an authorized one of at least two performance levels, data indicative of the license;
However, Schoch teaches “receiving, from a license granting system that is configured to grant a license for a memory device policy indicative of an authorized one of at least two performance levels, data indicative of the license;” as “The invention, in yet another form therefore, comprises a press certification system for certifying a press, said system comprising: a press performance monitor operationally connected to the press to be certified, said monitor creating output containing press performance data and press run speed data; data input means for entering press setup information; a press data memory means for saving press performance data, press setup information and time stamp information, said data memory means accepting input from said press performance monitor and said data input means; software means for creating a pressd certification document and press certification data based on data obtained from data memory means and data input means and comparison of performance level to pre-determined acceptable/non-acceptable performance criteria levels. In a broader alternative, the system could be coupled to almost any machine with aspects to be monitored, saved, verified and certified.” [¶0016] (The recited certification system is the license granting system, which certifies the memory to a certain performance level and send data to the data memory means.)
Sankar, Winick and Schoch are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick and Schoch before him/her, to modify the teachings of combination of Sankar and Winick to include the teachings of Schoch with the motivation of it may permit variable data logging schemes to be utilized depending upon an operator command. This includes the ability to reconfigure data logging dependent on particular time periods, selectable alarms, or other different parameters as shown in a software configuration file. [Schoch, ¶0012]
Claims 3, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankar et al. [US 2015/0143019 A1] in view of Winick et al. [US 2007/0079152 A1] in further view of Schoch [US 2002/0152782] and yet in further view of Koudele [US 2014/0289448].
Claim 3 is rejected over Sankar, Winick, Schoch and Koudele.
The combination of Sankar, Winick and Schoch does not explicitly teach wherein the memory device includes a serial interface, and
throttling performance includes controlling a number of lanes used for serial communication by the serial interface of the memory device.
However, Koudele teaches “wherein the memory device includes a serial interface, and” as “The controller and each memory device can include a serial processor section 416 and serial communication (serial com) 418 section, respectively, which cooperatively control (e.g., handle) addressing, command and control functions over serial clock line 202 and serial data line 204 (where the serial clock line and the serial data line of the interface is sometimes referred to herein as the "serial interface").” [¶0032] (The memory device includes serial interface.)
“throttling performance includes controlling a number of lanes used for serial communication by the serial interface of the memory device.” as “the controller is configured to interface with the memory device over a serial communication interface including a sync handshake line and wherein the controller is configured to throttle each iteration of the write operation by signaling on the sync handshake line.” [Claim 25] (Serial interface lanes are throttled.)
Sankar, Winick, Schoch and Koudele are analogous arts because they teach storage system and policy driven throttling.

Claim 11 is rejected over Sankar, Winick, Schoch and Koudele.
Sankar teaches “the memory device includes an array of non-volatile memory cells” [Fig. 2] (Fig. 2 shows a solid state [non-volatile] memory cells array as memory device.)
“the memory controller is configured for communicating with the host controller using the at least two lanes and for controlling access to the array of non-volatile memory cells, the memory controller including firmware configured to control memory device performance to enforce the memory device policy” as “The system bus 121 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus or point-to-point architectures.” [Fig. 1, element 141and ¶0024] (Fig. 1 shows the solid state storage with firmware. Paragraph 0024 recites the device has a memory controller.)
“the firmware is configured to read the data indicative of the memory device policy and enforce the memory device policy … wherein controlling memory device performance includes at least one of: controlling a number of lanes from the at least two lanes to be used for serial communication; limiting a speed of data transfer; limiting an amount of data transferred during a time period; performing a system reset of the memory device; entering a write protect mode for the memory device; or emulating hardware failure in the memory device.” as “the exemplary write policy table 250 can specify that data being written to the solid-state storage cell 241 can be written at a high rate of speed, while data being written to any one or more of the solid-state storage cells 242, 245 and 246 can be throttled to a lower rate of speed.” [¶0045] (Controlling speed by memory device policy is recited.)
Sankar does not explicitly teach A system, comprising: a license granting system; a memory device, the license granting system being configured to grant a license for a memory device policy indicative of an authorized one of at least two performance levels and to send data to the memory device for use to enforce the granted license;
a host controller configured to serially communicate with the memory device using a least two lanes;
and a memory controller, and is capable of operating at any one of a first performance level and at least a second performance level lower than the first performance level; and
indicative of the authorized one of at least two performance levels even though the memory device is otherwise able to operate at the first performance level, the at least two performance levels corresponding to the first performance level and the at least the second performance level,
the memory controller including: at least one hardware register configured to store data indicative of the memory device policy, and
by adjusting at least one performing-affecting feature to cause the memory device performance to be at the authorized one of the at least two performance levels,
“and a memory controller, and is capable of operating at any one of a first performance level and at least a second performance level lower than the first performance level; and” as “One skilled in the art should appreciate that by providing more than two throttle values, a range of power throttling behavior can be implemented for a particular memory controller without affecting its clock source. In one implementation, a lower TV setting corresponds to issuing fewer memory operation cycles and a higher TV setting corresponds to issuing more frequent memory operation cycles. Where two TVs are provided, e.g., TV-1 and TV-2 associated with the memory controller 302, the throttle control signal 307 may be placed in one of two states that can select between the two TV settings.” [¶0021] (Two different throttle values [i.e., performance level] are recited. One TV is lower than the other.)
“indicative of the authorized one of at least two performance levels even though the memory device is otherwise able to operate at the first performance level, the at least two performance levels corresponding to the first performance level and the at least the second performance level,” as “One skilled in the art should appreciate that by providing more than two throttle values, a range of power throttling behavior can be implemented for a particular memory controller without affecting its clock source. In one implementation, a lower TV setting corresponds to issuing fewer memory operation cycles and a higher TV setting corresponds to issuing more frequent memory operation cycles. Where two TVs are provided, e.g., TV-1 and TV-2 associated with the memory controller 302, the throttle control signal 307 may be placed in one of two states that can select between the two TV settings.” [¶0021] and “The power output monitor 124 determines whether the system bulk power supply capacity has dropped below the load demand. If not, the power output monitor 124 does nothing;” [¶0014] (Two different throttling values are recited. Throttling a memory modules to specific threshold implied the 
“the memory controller including: at least one hardware register configured to store data indicative of the memory device policy, and” as “By way of illustration, the storage elements may be comprised of registers 305-1, 305-2 for storing at least a first and second throttle values, respectively.” [¶0020] (The hardware registers contain information regarding throttle value or respective memory elements, which is equivalent to memory policy.)
“by adjusting at least one performing-affecting feature to cause the memory device performance to be at the authorized one of the at least two performance levels,” as “The throttle control logic block 303 is operable responsive to a throttle control signal 307 for selecting a particular throttle value that determines whether memory operation cycles are issued by the memory controller 302 to the memory boards 306-1 through 306-M at a reduced rate or an increased rate.” [¶0020] (The throttle control logic selects one of the throttle values, thus adjusting the performance level.)
Sankar and Winick are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar and Winick before him/her, to modify the teachings of Sankar to include the teachings of Winick with the motivation of by throttling memory power consumption in real-time, a computer system can be designed to dissipate a significant amount of power in a dynamic manner, so that drastic overprovisioning in terms of power supply, cooling systems, line power design, etc., can be avoided advantageously. [Winick, ¶0029]

a host controller configured to serially communicate with the memory device using a least two lanes; 
However, Schoch teaches “A system, comprising: a license granting system; a memory device, the license granting system being configured to grant a license for a memory device policy indicative of an authorized one of at least two performance levels and to send data to the memory device for use to enforce the granted license;” as “The invention, in yet another form therefore, comprises a press certification system for certifying a press, said system comprising: a press performance monitor operationally connected to the press to be certified, said monitor creating output containing press performance data and press run speed data; data input means for entering press setup information; a press data memory means for saving press performance data, press setup information and time stamp information, said data memory means accepting input from said press performance monitor and said data input means; software means for creating a pressd certification document and press certification data based on data obtained from data memory means and data input means and comparison of performance level to pre-determined acceptable/non-acceptable performance criteria levels. In a broader alternative, the system could be coupled to almost any machine with aspects to be monitored, saved, verified and certified.” [¶0016] (The recited certification system is the license granting system, which certifies the memory to a certain performance level and send data to the data memory means.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick and Schoch before him/her, to modify the teachings of combination of Sankar and Winick to include the teachings of Schoch with the motivation of it may permit variable data logging schemes to be utilized depending upon an operator command. This includes the ability to reconfigure data logging dependent on particular time periods, selectable alarms, or other different parameters as shown in a software configuration file. [Schoch, ¶0012]
The combination of Sankar, Winick and Schoch does not explicitly teach a host controller configured to serially communicate with the memory device using a least two lanes;
However, Koudele teaches “a host controller configured to serially communicate with the memory device using a least two lanes;” as “The controller and each memory device can include a serial processor section 416 and serial communication (serial com) 418 section, respectively, which cooperatively control (e.g., handle) addressing, command and control functions over serial clock line 202 and serial data line 204 (where the serial clock line and the serial data line of the interface is sometimes referred to herein as the "serial interface").” [¶0032] (The memory device includes serial interface.)
Sankar, Winick, Schoch and Koudele are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick, Schoch and Koudele before him/her, to modify the teachings of combination of Sankar, Winick and 
Claim 17 is rejected over Sankar, Winick, Schoch and Koudele.
The combination of Sankar, Winick and Schoch does not explicitly teach wherein throttling performance includes controlling a number of lanes used for serial communication by a serial interface of the memory device.
However, Koudele teaches “wherein throttling performance includes controlling a number of lanes used for serial communication by a serial interface of the memory device.” as “the controller is configured to interface with the memory device over a serial communication interface including a sync handshake line and wherein the controller is configured to throttle each iteration of the write operation by signaling on the sync handshake line.” [Claim 25] (Serial interface lanes are throttled.)
Sankar, Winick, Schoch and Koudele are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick, Schoch and Koudele before him/her, to modify the teachings of combination of Sankar, Winick and Schoch to include the teachings of Koudele with the motivation of multiplexers can receive addressing information from the controller over the serial interface via serial com section 418 and control section 419 which causes each multiplexer to address and thereby access a selected 
Claims 6-8, 10, 20-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankar et al. [US 2015/0143019 A1] in view of Winick et al. [US 2007/0079152 A1] in further view of Schoch [US 2002/0152782] and yet in further view of Randell et al. [US 2005/0185472 A1].
Claim 6 is rejected over Sankar, Winick, Schoch and Randell.
The combination of Sankar, Winick and Schoch does not explicitly teach wherein controlling memory device performance includes performing a system reset of the memory device.
However, Randell teaches “wherein controlling memory device performance includes performing a system reset of the memory device.” as “In the preferred embodiment a small backup power supply 180 is provided, which is activated immediately upon power loss long enough for all modified information stored in SDRAM 118 to be written to NAND flash 116 in an AutoSave procedure. Reset signals to the memory controller interface 200 are handled by a system control module (SCM) 216.” [¶0053] (Reset signals are handled by memory controller.)
Sankar, Winick, Schoch and Randell are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick, Schoch and Randell before him/her, to modify the teachings of combination of Sankar, Winick and Schoch to include the teachings of Randell with the motivation of It would further be 
Claim 7 is rejected over Sankar, Winick, Schoch and Randell.
The combination of Sankar, Winick and Schoch does not explicitly teach wherein controlling memory device performance includes entering a write protect mode for the memory device.
However, Randell teaches “wherein controlling memory device performance includes entering a write protect mode for the memory device.” as “A method of write-protecting a memory used for storing boot code, comprising the steps of: when the boot code is loaded for execution, scanning the boot code for a predetermined signature; if the predetermined signature is found, designating at least a portion of the memory to be read only.” [Claim 36] (Write protection of memory device is recited.)
Sankar, Winick, Schoch and Randell are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick, Schoch and Randell before him/her, to modify the teachings of combination of Sankar, Winick and Schoch to include the teachings of Randell with the motivation of It would further be advantageous to provide an interface which handles memory control to avoid reductions in the processor's speed caused by read and write operations. [Randell, ¶0011]
Claim 8 is rejected over Sankar, Winick, Schoch and Randell.

However, Randell teaches “wherein controlling memory device performance includes emulating hardware failure in the memory device.” as “If a Cache Read Miss interrupt preceded this interrupt, then the failing instruction is retried or emulated” [¶0120] (Emulation of failure is recited.)
Sankar, Winick, Schoch and Randell are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick, Schoch and Randell before him/her, to modify the teachings of combination of Sankar, Winick and Schoch to include the teachings of Randell with the motivation of It would further be advantageous to provide an interface which handles memory control to avoid reductions in the processor's speed caused by read and write operations. [Randell, ¶0011]
Claim 10 is rejected over Sankar, Winick, Schoch and Randell.
The combination of Sankar, Winick and Schoch does not explicitly teach wherein the firmware is configured to read the data indicative of the memory device policy during Error Correction Code (ECC) processing when performance is impacted by high activity.
However, Randell teaches “wherein the firmware is configured to read the data indicative of the memory device policy during Error Correction Code (ECC) processing when performance is impacted by high activity.” as “Because NAND Flash 116 sectors are subject to errors, in a preferred embodiment Error Correction Coding (ECC) is generated for sectors written 
Sankar, Winick, Schoch and Randell are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick, Schoch and Randell before him/her, to modify the teachings of combination of Sankar, Winick and Schoch to include the teachings of Randell with the motivation of It would further be advantageous to provide an interface which handles memory control to avoid reductions in the processor's speed caused by read and write operations. [Randell, ¶0011]
Claim 20 is rejected over Sankar, Winick, Schoch and Randell.
The combination of Sankar, Winick and Schoch does not explicitly teach wherein controlling memory device performance includes performing a system reset of the memory device.
However, Randell teaches “wherein controlling memory device performance includes performing a system reset of the memory device.” as “In the preferred embodiment a small backup power supply 180 is provided, which is activated immediately upon power loss long enough for all modified information stored in SDRAM 118 to be written to NAND flash 116 in an AutoSave procedure. Reset signals to the memory controller interface 200 are handled by a system control module (SCM) 216.” [¶0053] (Reset signals are handled by memory controller.)
Sankar, Winick, Schoch and Randell are analogous arts because they teach storage system and policy driven throttling.

Claim 21 is rejected over Sankar, Winick, Schoch and Randell.
The combination of Sankar, Winick and Schoch does not explicitly teach wherein controlling memory device performance includes entering a write protect mode for the memory device.
However, Randell teaches “wherein controlling memory device performance includes entering a write protect mode for the memory device.” as “A method of write-protecting a memory used for storing boot code, comprising the steps of: when the boot code is loaded for execution, scanning the boot code for a predetermined signature; if the predetermined signature is found, designating at least a portion of the memory to be read only.” [Claim 36] (Write protection of memory device is recited.)
Sankar, Winick, Schoch and Randell are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick, Schoch and Randell before him/her, to modify the teachings of combination of Sankar, Winick and Schoch to include the teachings of Randell with the motivation of It would further be 
Claim 22 is rejected over Sankar, Winick, Schoch and Randell.
The combination of Sankar, Winick and Schoch does not explicitly teach wherein controlling memory device performance includes emulating hardware failure in the memory device.
However, Randell teaches “wherein controlling memory device performance includes emulating hardware failure in the memory device.” as “If a Cache Read Miss interrupt preceded this interrupt, then the failing instruction is retried or emulated” [¶0120] (Emulation of failure is recited.)
Sankar, Winick, Schoch and Randell are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick, Schoch and Randell before him/her, to modify the teachings of combination of Sankar, Winick and Schoch to include the teachings of Randell with the motivation of It would further be advantageous to provide an interface which handles memory control to avoid reductions in the processor's speed caused by read and write operations. [Randell, ¶0011]
Claim 25 is rejected over Sankar, Winick, Schoch and Randell.
The combination of Sankar, Winick and Schoch does not explicitly teach further comprising reading the data indicative of the memory device policy during Error Correction Code (ECC) processing when the memory device performance is impacted by high activity.
“further comprising reading the data indicative of the memory device policy during Error Correction Code (ECC) processing when the memory device performance is impacted by high activity.” as “Because NAND Flash 116 sectors are subject to errors, in a preferred embodiment Error Correction Coding (ECC) is generated for sectors written to NAND Flash 116 and checked on sectors read from NAND Flash 116.” [¶0073] (ECC codes are generated for the flash memory.)
Sankar, Winick, Schoch and Randell are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick, Schoch and Randell before him/her, to modify the teachings of combination of Sankar, Winick and Schoch to include the teachings of Randell with the motivation of It would further be advantageous to provide an interface which handles memory control to avoid reductions in the processor's speed caused by read and write operations. [Randell, ¶0011]
Claims 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankar et al. [US 2015/0143019 A1] in view of Winick et al. [US 2007/0079152 A1] in further view of Schoch [US 2002/0152782] and yet in further view of Guo et al. [US 9,679,661 B1].
Claim 9 is rejected over Sankar, Winick, Schoch and Guo.
The combination of Sankar, Winick, Schoch does not explicitly teach wherein the firmware is configured to read the data indicative of the memory device policy during an idle time when data is not transferred.
“wherein the firmware is configured to read the data indicative of the memory device policy during an idle time when data is not transferred.” as “In step 712, Controller 122 instructs all the memory dies 108 to be tested to perform read processes for their respective determined sample of memory cells. The memory dies 108 perform the request read processes in the background during idle time for the memory system. In this manner, performing the self-test of FIG. 7 will not interfere with operation of the memory system, at least from the perspective of the host.” [Col 17, lines 60-67] (Configuration data [which can be device policy] is read during idle time of the device.)
Sankar, Winick, Schoch and Guo are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick, Schoch and Guo before him/her, to modify the teachings of combination of Sankar, Winick, Schoch to include the teachings of Guo with the motivation of the process of FIG. 7 will only perform a self-test for one performance improvement feature. Therefore, that performance improvement feature will then be enabled on all the memory dies 108 that are being tested. [Guo, Col 17, lines 55-59]
Claim 24 is rejected over Sankar, Winick, Schoch and Guo.
The combination of Sankar, Winick, Schoch does not explicitly teach further comprising reading the data indicative of the memory device policy during an idle time when data is not transferred.
However, Guo teaches “further comprising reading the data indicative of the memory device policy during an idle time when data is not transferred.” as “In step 712, Controller 122 
Sankar, Winick, Schoch and Guo are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick, Schoch and Guo before him/her, to modify the teachings of combination of Sankar, Winick, Schoch to include the teachings of Guo with the motivation of the process of FIG. 7 will only perform a self-test for one performance improvement feature. Therefore, that performance improvement feature will then be enabled on all the memory dies 108 that are being tested. [Guo, Col 17, lines 55-59]
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankar et al. [US 2015/0143019 A1] in view of Winick et al. [US 2007/0079152 A1] in further view of Schoch [US 2002/0152782] in further view of Koudele [US 2014/0289448] and yet in further view of Randell et al. [US 2005/0185472 A1].
Claim 12 is rejected over Sankar, Winick, Schoch, Koudele and Randell.
The combination of Sankar, Winick, Schoch and Koudele does not explicitly teach wherein the system includes a phone, and the phone includes the host controller and the memory controller.
“wherein the system includes a phone, and the phone includes the host controller and the memory controller.” [Fig. 1] (Fig. 1 shows the device as a phone with processor [i.e., controller] and memory.)
Sankar, Winick, Schoch, Koudele and Randell are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick, Schoch, Koudele and Randell before him/her, to modify the teachings of combination of Sankar, Winick, Schoch and Koudele to include the teachings of Randell with the motivation of It would further be advantageous to provide an interface which handles memory control to avoid reductions in the processor's speed caused by read and write operations. [Randell, ¶0011]
Claim 13 is rejected over Sankar, Winick, Schoch, Koudele and Randell.
Sankar teaches “update the at least one hardware register to update the memory device policy based on the received data indicative of the license, and enforce the updated memory device policy by controlling memory device performance.” as “In such an embodiment, the firmware 141, which, as indicated, can have tested the solid-state storage media comprising the exemplary solid-state storage cells 241, 242, 243, 244, 245 and 246, can provide the results 230 obtained from such testing to the write throttling engine 139, which can then, in turn, build the write policy table 250, as illustrated by the arrow 240. As indicated previously, in such an embodiment, the write throttling engine 139 can be part of an operating system or other like software executing on a computing device to which a solid-state based storage device comprising the exemplary solid-state storage cells 241, 242, 243, 244, 245 and 246 can have been 
The combination of Sankar, Winick and Koudele does not explicitly teach wherein the memory controller is configured for use in sending a request to a license granting server for a different license to change memory device performance, and receiving data indicative of the license,
However, Randell teaches “wherein the memory controller is configured for use in sending a request to a license granting server for a different license to change memory device performance, and receiving data indicative of the license,” as “When required network registration or activation procedures have been completed, the mobile device 10 may send and receive communication signals over the communication network 140. Signals received from the communication network 140 by the antenna 154 are routed to the receiver 150, which provides for signal amplification, frequency down conversion, filtering, channel selection, etc., and may also provide analog to digital conversion” [¶0045] (The device registration service will update the configuration/policy of the device.)
Sankar, Winick, Koudele and Randell are analogous arts because they teach storage system and policy driven throttling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Winick, Koudele and Randell before him/her, to modify the teachings of combination of Sankar, Winick and Koudele to include the teachings of Randell with the motivation of It would further be advantageous to provide an interface which handles memory control to avoid reductions in the processor's speed caused by read and write operations. [Randell, ¶0011]
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankar et al. [US 2015/0143019 A1] in view of Winick et al. [US 2007/0079152 A1] in further view of Schoch [US 2002/0152782] in further view of Koudele [US 2014/0289448] yet in further view of Randell et al. [US 2005/0185472 A1] and yet in further view of Guo et al. [US 9,679,661 B1].
Claim 14 is rejected over Sankar, Winick, Schoch, Koudele, Randell and Guo.
The combination of Sankar, Winick, Schoch, Koudele and Randell does not explicitly teach wherein the firmware is configured to read the data indicative of the memory device policy during at least one of: an idle time when data is not transferred, or Error Correction Code (ECC) processing when data requires extra Low Density Parity Check (LDPC) correction loops and a processor of the memory controller is waiting for a result.
However, Guo teaches “wherein the firmware is configured to read the data indicative of the memory device policy during at least one of: an idle time when data is not transferred, or Error Correction Code (ECC) processing when data requires extra Low Density Parity Check (LDPC) correction loops and a processor of the memory controller is waiting for a result.” as “In step 712, Controller 122 instructs all the memory dies 108 to be tested to perform read processes for their respective determined sample of memory cells. The memory dies 108 perform the request read processes in the background during idle time for the memory system. In this manner, performing the self-test of FIG. 7 will not interfere with operation of the memory system, at least from the perspective of the host.” [Col 17, lines 60-67] (Configuration data [which can be device policy] is read during idle time of the device.)
Sankar, Winick, Schoch, Koudele, Randell and Guo are analogous arts because they teach storage system and policy driven throttling.

Response to Arguments
Applicant’s arguments with respect to independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/Primary Examiner, Art Unit 2132